Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-19-2008

Workman v. Nemours Fndtn Inc
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-3538




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Workman v. Nemours Fndtn Inc" (2008). 2008 Decisions. Paper 1200.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1200


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL


                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                  __________

                                      No. 07-3538
                                      __________

                     DIANE WORKMAN; ROBERT WORKMAN,
          as administrators of the estate of Ashley Workman, a minor, deceased;
                     DIANE WORKMAN; ROBERT WORKMAN,
                            individually and in their own right,
                                                  Appellants,

                                           v.

                        THE NEMOURS FOUNDATION and
                        WILLIAM I. NORWOOD, M.D., Ph.D.,
                                           Appellees.
                                   __________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                           (District Civ. No. 06-cv-00743)
                     District Judge: Honorable Gene E.K. Pratter
                                     ___________

                     Submitted Under Third Circuit L.A.R. 34.1(a)
                                   May 15, 2008
                                   ___________

     Before: McKee and Garth, Circuit Judges, and RODRIGUEZ, District Judge *
                         (Opinion Filed: May 19, 2008)
                                  ___________

                                       OPINION


      *
      The Honorable Joseph H. Rodriguez, Senior District Judge for the District of
New Jersey, sitting by designation.
                                        ___________

GARTH, Circuit Judge:

       This is one in a series of many cases alleging medical malpractice against The

Nemours Foundation and one of its former cardiac surgeons, Dr. William I. Norwood. In

this lawsuit, Diane Workman and Robert Workman sued The Nemours Foundation and

Dr. Norwood on behalf of their daughter, Ashley Workman. They claim that Dr.

Norwood was negligent when he operated on their daughter, causing her death. The

gravamen of the Workmans’ suit is that Dr. Norwood’s use of a controversial cooling

technique on Ashley fell below the appropriate standard of care.

       In a well-reasoned and comprehensive opinion, the District Court granted

summary judgment in favor of The Nemours Foundation and Dr. Norwood, holding that

the Workmans’ lawsuit was untimely under Pennsylvania’s statute of limitations for

negligence cases. The District Court held that the statute of limitations for their cause of

action began on the date that Ashley died (i.e., February 25, 2001). Because the statute of

limitations for negligence actions in Pennsylvania is two years, and the Workmans filed

suit on February 21, 2006, the District Court held that the Workmans’ case was untimely.

       The District Court also rejected the Workmans’ claim that the statute of limitations

was tolled under the fraudulent concealment doctrine. Specifically, the District Court

held that Dr. Norwood’s silence after Ashley’s death did not constitute an affirmative act

of concealment, nor did it constitute a breach of any fiduciary duty sufficient to toll the



                                             -2-
statute of limitations. The District Court also determined that statements by Dr. Norwood

after Ashley’s death did not constitute fraudulent concealment because Ashley’s death

sufficiently put the Workmans on notice of the injury and its cause. Furthermore, the

District Court held that statements by hospital staff members did not amount to fraudulent

concealment because they were not misleading in any way. Finally, the District Court

rejected the Workmans’ contention that Dr. Norwood fraudulently concealed the true

cause of Ashley’s death by writing misleading and contradictory operating notes since the

Workmans made no attempt to examine these records.

       In our review of the District Court’s ruling, we applied the same standard of

review as the District Court. See MBIA Ins. Corp. v. Royal Indem. Co., 426 F.3d 204,

209 (3d Cir. 2005). Having independently examined the record and the briefs, we are

satisfied that the District Court’s judgment should be affirmed substantially for the

reasons stated in the District Court’s excellent opinion. The order granting summary

judgment in favor of The Nemours Foundation and Dr. Norwood will be affirmed.

__________________




                                             -3-